The opinion of the court was delivered, by
Agnew, J.
— Catharine Evans, an humble Irish Catholic girl, then about sixteen years of age, leaving her parents, came to the United States in 1851, and lived for a time with an aunt in this city, sometimes going out to service, and sometimes learning to sew, and married the testator, as all • her relatives believed, in 1858. There is not a spark of evidence against her purity, and not a breath of suspicion had sullied her reputation previous to her reputed marriage.
Vincencio De Amarelli, sometimes called an Italian and sometimes a Frenchman, came to the United States from Rossano, in the kingdom of the Two Sicilies, in the year 1850. A well-born gentleman, of education and culture, a professor of the Italian language and literature in the University of Pennsylvania, of forty-four years of age; associating with gentlemen and mingling in the_best society, he was proud of his position and jealous of his reputation. Nature, however, asserted over him the sway of his passions, and he formed an intimacy, as the sequel has proved, with the humble Irish girl, and soon afterwards recognised her as his wife. Their intercourse was meretricious, says the auditor. But on what proof ? It is drawn chiefly from the difference in their stations in life, from the fact of a false marriage certificate, from his double manner of life, her conduct when called upon by Vito Viti, the executor, and the absence of proof as to the origin of their intimacy.
Difference of rank attending a dubious relation will have effect, but cannot be permitted to overturn his unequivocal and frequent admissions of marriage, their cohabitation and reputation among those to whom they were jointly known, his support of her and his children, his constant recognition of them as the offspring of their reputed relation, and his many and strong expressions of attachment for her and for them.
What proof is the false marriage certificate that there was no previous actual marriage ? It is written in Latin obviously to prevent its being read by Mrs. Redman or Catharine, and bears *241date a year and a half after the relation notoriously had commenced. When translated it purports to be only a certificate of the fact of marriage, not of the time when it was celebrated. But that which is important and puts it on the footing of the paper in Hamilton v. Hamilton, 9 Clarke and Finnelly’s Appeal Oases 327, is, that De Amarelli endorsed upon it in his own handwriting that it was the certificate of their marriage. This is an admission of the marriage, even though written on the back of a false paper. It is true, had there been no pre-existing evidence 'tending to show marriage, its effect might be light, but following as it does, and being followed by his acts and admissions, it cannot be rejected. The purpose of the production of the paper must also be noticed. He .had asserted their marriage to Mrs. Redman, and promised to bring witnesses or the proof of it. Unless, therefore, Mrs. Vincent knew it was a forgery, intended to conceal their illicit relation, the certificate has no effect upon the fact of marriage, neither proving nor disproving it. But the endorsement is different. It asserted a marriage to those who could read the endorsement, and being produced by Mrs. Vincent, her reliance on it at the time is evident. Its effect is as great if not greater, it seems to me, than the recognition of marriage signed by Dr. Hamilton. There the paper, though mentioned to have been shown to May Clarke, never came to her hands till his death. The intercourse between them had been illicit, followed by the birth of two illegitimate children, before the paper was signed; and when handed to Mr. Dickie, Hamilton said it was to please May. Yet it was held to be sufficient evidence of a private marriage : Appeals House of Lords, 1842, 9 Cl. and Fin. 327. See also Montague v. Montague, 2 Adams Rep. 375-9.
The double life of De Amarelli, as the auditor terms it, is used by him as a strong argument against the marriage. De Amarelli retained his former boarding-house, and his former associations, position and employment. He spent his Sundays and two or three days in each week and part of the night with Mrs. Vincent, making his excuse to those with whom his wife boarded that his business required his absence. Were there positive evidence of a meretricious relation, and the circumstances proving marriage slight, the argument to be derived from this mode of life would hare weight. But, except the suspicions arising from such circumstances as this, there was no evidence of irregular intercourse. On the other hand, the reasons to influence him to such a course of life were strong. A polished, cultivated gentleman, of prepossessing appearance and engaging manners, moving in the best circles of the city, yet dependent on position for his pupils and means of living, his pride and fear of disclosure led him to chan his name when he appeared to take boarding with his wife. *242same dread of the frowns of the world and of the taboo of society would lead to a private marriage. The same reasons would be used to satisfy the mind of a simple girl, who, content to be the wife of one so high, so elegant and apparently devoted to her, would be willing to trust him and serve him as she did, to the best of her powers, and thus live, as it were, half apart from him. His profession as a teacher of languages, and the class of pupils he must reach to make his living, were of themselves sufficient to excuse him to her, while his exceeding penuriousness led him to appear to her poorer than he was, and will account for many acts otherwise attributable to a different motive.
The auditor lays great stress on the testimony of Mr. Vito Viti, who, as De Amarelli’s executor, called upon Mrs. Vincent to communicate the fact of the legacy to her. He had not heard of the marriage, and before the opening of the will knew nothing of Catharine Evans or Mrs. Vincent, as she was known. The state of his mind on learning of her claim to be De Amarelli’s wife can easily be conceived. He, a foreigner of some pretension, bred in the ideas of another country, charmed by the polished refinement of his friend and countryman, dazzled by his connection with the baronet Fortunato Amarelli, whom his friend had remembered in his will, and wholly unwilling to believe in the degradation of this marriage, was not likely to view things in a light favorable to the humble woman who claimed tó be his friend’s wife. Though doubtless a highly respectable and credible gentleman, but very aged, he is not precisely the one from whom we might expect an accurate account and unprejudiced relation of the interview with Mrs. Vincent. This is strikingly evinced by his cross-examination. He replies to a question refering to Catharine as Mrs. Vincent, — “No sir, no sir; it is all a lie!” He says “No” to the question “Did you not get very angry or excited and say, ‘ No marry at all, no marry; I mean Catharine Evans,” and “ No,” to the assertion of Mr. Taylor that Mrs. Vincent was married, and had a beautiful boy; denying also his own expression of the child’s likeness to his friend. In all these things and in others he is most distinctly contradicted by Mrs. Taylor. But why should it be esteemed remarkable that Mrs. Vincent made no inquiries for her husband at his boardinghouse, and that his death and burial should take place without her knowledge? Had she not been taught, for the reasons stated, not to be where her appearance would expose the low relation he had formed ? And why should it be thought so strange she should be reserved in the presence of Mr. Vito Viti ? Gentlemen of his circle had not been brought to her humble abode, but doubtless be had heard of him from her husband. It was not strange rn he called at her home, she should be reserved and cautious, apparently cold; and certainly it was not strange when he *243told her of his name, she’should reply, “I know.” Was it strange, when informed of the legacy, she said, “I know” ? It cannot be supposed she had not heard of the provision from her husband. Then what is there in the statement of Yito Yiti to make it overturn a relation recognised by the parties and believed by those among whom they jointly appeared ? It is only used to help out the theory that a man cannot marry beneath his station, a theory disproved by those gentlemen who marry their housekeepers.
Stress is laid on the fact that Mrs. Yincent brought no testimony of the origin of their relation. But why should this be considered an objection when the circumstances themselves indicate its privacy as well as its origin ? She was a servant in the house where he boarded for a time, young and not unforbidding. Lust may have fired his purpose at first, but met by resistance, and by the well-known influence of her religion, and the guards it throws around Catholic females of her rank, accustomed to monthly confession, his desires finally drove him into a proposal of marriage consummated privately, to avoid the consequences he feared to his position and his profession. When his approaches were first made they were not probably in the presence of witnesses, and when he concluded to marry it is not likely his design would be published. All these circumstances which seemed to have impressed the mind of the auditor as proof of irregular intercourse, and denote possibilities which might have risen to probabilities had they not been met by contervailing facts, but, thus met, ought not and cannot convert an acknowledged wife into a mistress, and innocent offspring into bastards. Whatever doubts may be suggested, nowhere does the proof disclose a meretricious relation, or repel the presumption of a private marriage.
Now let us turn for a moment to the facts on the other side. And first, there is not a breath of evidence to sully her reputation, while witnesses speak of her in terms of praise. Says one —Her bearing and demeanor were exemplary and proper. Says another — She acted as a modest and well-behaved woman, and attached to her home; a plain, respectable Irish girl. A third says — I knew nothing of her but was amiable, and perfect and upright. A fourth — She was a plain, domestic woman. All speak of her as industrious, frugal and attentive to all her duties. In the argument, allusion was made to the testimony that she left her aunt, Mrs. Murphy, because she did not want her “ to keep company.” But when she left thus she is found at no improper place, and in no evil company. She is to be found at service and with a respectable lady, learning to sew; and then, said the witness, shortly after that we heard of her marriage. It is cruel to draw from this expression the idea of depravity. They know but little of the “simple annals of the poor” who would infer from *244the expression “ to keep company” that which blights this poor Irish girl’s reputation.
There are circumstances pointing to the fact of marriage. Anna Gillespie, Mrs. Murphy’s foster daughter, whose testimony refers very clearly to the spring of 1858, as satisfactorily proved by the auditor, says: “ She left our house, and the next thing we heard was that she was married.” She is directly corroborated by Julia Murphy, the wife of Catharine’s cousin, who heard of her marriage in February 1858. The month is probably a mistake, as the date of marriage given in the affidavit for an issue is May 7th 1858. Then we have the clearly proved fact that De Amarelli took his wife to Mrs. Gilmore’s to board in May 1858. Thus the circumstances point very strongly, there being no proof of previous bad character, or of meretricious intercourse, towards a marriage in fact coincident with the very beginning of their avowed relation and cohabitation as husband and wife. From May 1858 until his death in 1864, their continued cohabitation as husband and wife is clearly traced. It is unnecessary to, dilate on the evidences of their cohabitation and mutual acknowledgment of their relation. They treated each other as husband and wife in the presence of all who knew them together, and with kindness and affection. He seemed to take an interest in his children, and to love them as a father. All his letters to her when abroad breathe devotion and love, and the deepest interest in her welfare. Thus he writes: “ I love you more and more, and I hope that you will reciprocate my affection. I have been happy with you, and I will try to make you always happy, content and satisfied with me.” “Be sure of my constant love and affectionate esteem of you, my dearest Catharine. We will be always happy and satisfy each other of our mutual love and regard.” Again — “ I love you more and more.” “My thoughts and feelings are always on you, who are the best object of my love and constant affection and esteem.” As to the child who died in his absence he writes thus — “ I cannot express to you my deepest sorrow and grief for the death of my very dear George, whom I loved so much, being he so pretty child. We must in this visitation uniform (conform) ourselfs to the will of Providence ; he is now in Paradise, and pray God among the angels for you and me.” And again: “ The religion only can give both the right to submit to the visitation. God called George to the Paradise; he was too good for this valley of tears and miseries; he is now singing among the angels in Heaven, praying for you and me. Now take care of your health and mine.” These are strange words for a libertine to address to his mistress. He may have been a hypocrite and a villain, but strange that he should have thus written to a wanton, a mere parasite, clinging to him only so long as he might supply her cravings and ready to desert *245him when she could find a better. Whatever he might have been, this language shows that he knew she would receive it as a virtuous woman would the consoling words of her husband. That she believed him to be such, is corroborated also by her mode of life. All the testimony is that she lived in an unpretending way, with only the common necessaries of life, and none of its luxuries. She was modest, plain, frugal and industrious, doing tailoring and sewing, as well as mending and sewing for her husband. All this seems to be utterly inconsistent with a meretricious relation. There is another circumstance bearing upon the relation between them that may be noticed. In 1860 he gave Mrs. Vincent a legacy of $500, by the Bd' codicil to his will. But by the 5th codicil in 1863, after the birth of his second child, and as years cemented their union, which in the beginning might have been the result of his unconquerable desires, he bequeathed her $3000, and sundry articles committed to her. Surely this looks rather like the gift of growing affection for a wife, than the improbable lavish of one upon his mistress, after appetite sated and desire quenched.
It is unnecessary to protract this opinion to notice some minor circumstances, which are really answered by what has been said. It would not have been necessary to say so much had not the report of the learned and scholarly auditor been confirmed by the court below, requiring therefore plain error to be exhibited before it will be reversed. This case is„ distinguishable from Bicking’s Appeal, decided last winter, on the ground of the absence of the proof of meretricious intercourse, which in that case had clearly existed in the beginning. If there shall be no presumption in favor of virtue, if a woman can for years repose upon the bosom, and bear children to one who acknowledges her as his wife, expresses towards her the affection of a husband, and when death takes from them their child, endeavors to comfort her with his sympathy, with the consolation of religion, and the hope of a happy reunion in heaven — if all these things can be, and without strong evidence, nay with but suspicion for proof, we must pronounce that woman a mistress and her children bastards, then there is a foundation upon which the learned auditor could build up his controlling conclusion that the relation of the parties began in a meretricious intercourse.
The case of Gaines v. New Orleans, 6 Wallace 642, resembles this in some of its leading features. There a private marriage of Daniel Clark to the mother of Mrs. Gaines, in 1802 or 1808, was testified to by-her sister. Irregular intercourse had taken place and an illegitimate child born before the marriage, and after it a separation of years, Mrs. Clark, after his desertion, contracting a second marriage, and retaining the custody of Myra, the daughter of her marriage with Clark. During all this time *246Clark imposed himself upon the world in a character wholly different from the real one. The Supreme Court of the United States, after more than half a century, held there was a private marriage, and attributed its concealment to the same feelings precisely which we have supposed must have actuated De Amarelli in the double life he led. False pride and’ the fear of degradation and the loss of his position in society seemed to have controlled Mr. Clark until, when nearing death, his pride gave place to natural feeling and a strong desire to rescue his daughter from the stain of illegitimacy. Hamilton v. Hamilton, before cited, is also strongly in point in this respect.
Upon the whole evidence, we are clearly of opinion in this case that the proof of marriage is sufficient, and that the circumstances relied on as disproving this presumption are too weak and inconclusive, in view of the explanation furnished by the circumstances themselves. Marriage, followed by the birth of issue, lies at the very base of the social fabric and of all good morals, and looking at the consequences to society we feel unwilling to suffer an acknowledged marriage and parentage of children to be overthrown by weak and inconclusive reasons drawn from the difference of position in life, and from conduct readily explained by the circumstances of the parties. Mystery may surround its origin, suspicion may linger in its circumstances, and slight doubt disturb its clearness, but the policy of the state demands that this relation should not be lightly discredited and the issue bastardized. This is necessary in a country where marriage is a civil contract and often unattended by ceremony or performed by a single officiating witness.
The decree of the Orphans’ Court is reversed upon the appeals of Catharine Vincent in her own right, and as guardian of William Henry Vincent, and this court now finds and decrees that Vincent De Amarelli and Catharine Vincent the appellant were married and living in lawful wedlock at the time of and before his death, and that William Henry Vincent is the legitimate issue and one of the lawful representatives of said decedent, and the record is ordered to be remitted to the .Orphans’ Court, with directions to proceed and to distribute the estate of the decedent to and among the persons entitled to the same according to law; and the costs are ordered to be paid out of the estate.
Mr. Justice Read dissented.